Title: To James Madison from James Leander Cathcart, 5 May 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 4
						Sir,
						Lazzaretto of St. Rocco—Leghorn May 5th: 1803
					
					In my last of the 30th: of March I had the honor to inform you that I intended to remain some time longer with Comodore Morris, as I presumed that I should be able to convince him of the propriety of proceeding off Tripoli immediately & of taking me with him in order to commence a negotiation with that Regency according to the tenor of my instructions.  I fail’d in the attempt and on the 6th: of April was favor’d with the enclosed note from him of the 5th: The Chesapeake sailing the same day prevented me from informing you of this event by that conveyance, but as Captn: James Barron was acquainted with the circumstances no doubt he has given you every necessary information.
					In vain did I point out to Comodore Morris the difficulties he would have to encounter should he attempt a negotiation with Tripoli without a faithful co-adjutor unacquainted as he is with the language customs & manner of negotiating with Barbarians,  I quoted the embarrassing situation he had just emerged from at Tunis on the first moment he had ever landed in any of the Barbary States.  I inform’d him that the Bashaw would employ those who were entirely devoted to his interest who would endeavor to take advantage of his ignorance of their situation & placed in a striking point of view the probability of his being deceiv’d in a manner similar to the Swedish Comodore Tornquist in 1801 already detail’d to government.  Neither did I omit mentioning how extremely trifling it would appear to government when they would be inform’d that he had taken me all round the mediterranean without giving me an opportunity of puting into execution any part of my instructions.  The Comodore answer’d that he had receiv’d instructions that superceded mine & as I had furnished him with a copy of the Treaty which I had drawn out he could do without me & again repeated that he would send for me should he want my assistance.
					The clause in my instructions of the 22nd. of August 1802 which provides for contingencys to myself is by no means applicable under the present circumstances, for I have literally nothing to do here,  the Consular present for Algiers when finish’d will be paid for by my Agent,  the Dey of Algiers instigated by the intrigues of the Jews co-adjuted by Mr. O’Brien has refused to receive me & awaits the Presidents answer on the subject which will cause a delay of some months during which time it was my duty as it was my inclination to have proceeded before Tripoli & to have at least made an attempt to commence a negotiation with that Regency; I declare I cannot account for our Comodores conduct in any way but by supposing that he intends to spend the summer in inactivity & occasionally give convoy, or is jealous lest my presence at the negotiation might diminish his share of the glory atchieved by its success; if the former it no doubt will meet the attention of government as it merits, if the latter I most sincerely hope that his exertions may be crown’d with a success equal to his most sanguine expectations.
					I saild from Gibraltar on board the Adams on the 7th. of April with a convoy of seven sail, touch’d at Malaga Alicant & Barcelona, & arrived in the road of Leghorn on the 29th. & in addition to the many mortifications which I receiv’d since my departure from this place (on the 3rd. of last November) I was sentenced to a Quarantine of fourteen days.  I cant help expressing myself extremely grateful to Captn. Campbell for the very polite & hospitable treatment I receiv’d while onboard the Adams.  Happy should I be could I extend the same acknowledgment to Comodore Morris, but as every Officer onboard the Chesapeake knows I cannot with propriety,  I must request that should he make any charge to government for my table, that he may be refer’d to me for payment, as it is well known, that I am neither in arrears to him in politeness or hospitality.
					The money mentioned by Comodore Morris is six thousand dollars which I advanced him at Malta for the use of the Squadron, a dollar being worth there 5s. 2d sterling & at Leghorn only 4s. 6d.  Consequently by my taking his bills upon this place it has saved the United States 8d on each dollar which ammounts on the above sum to $888 88/100.
					Enclosed with this is the copy of the Treaty which I left with Comodore Morris with a literal translation in Italian.  Should he send for me I will immediately obey the summons  if not I will remain stationary until I receive the Presidents further orders.  Permit me the honor to subscribe myself with the greatest respect & esteem, Sir Yr. most Obnt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
